115 Wash. 2d 555 (1990)
799 P.2d 734
THE CITY OF SEATTLE, Petitioner,
v.
CLARENCE HEIN, Respondent.
No. 57297-6.
The Supreme Court of Washington, Department One.
November 8, 1990.
*556 Mark H. Sidran, City Attorney, and Charlotte E. Clark-Mahoney, Assistant, for petitioner.
Suzanne Lee Elliott of Associated Counsel for the Accused, for respondent.
PER CURIAM:
[1] The City of Seattle's motion to modify the ruling of the Commissioner of this court in the above entitled case is denied. The essential elements rule, discussed in State v. Leach, 113 Wash. 2d 679, 782 P.2d 552 (1989), applies to citations.